Title: From Thomas Jefferson to Bernard Peyton, 24 April 1823
From: Jefferson, Thomas
To: Peyton, Bernard

Dear Sir  Monto Apr. 24. 23A negociation with the Literary  board on behalf of the University which I expected would have been closed by the reciept of their answer on the day I last wrote to you & drew on you is still unclosed, awaiting their answer. this has obliged me to put off my journey to Bedford till after our next court which I am obliged to attend. I mention this lest you should have occn to write to me.I inclose blank Notes for the banks for the next month that I may be in time. affectly your’sTh:J.